Case 1:18-bk-10973   Doc 152    Filed 03/22/21 Entered 03/22/21 15:31:32   Desc Main
                               Document      Page 1 of 4
Case 1:18-bk-10973   Doc 152    Filed 03/22/21 Entered 03/22/21 15:31:32   Desc Main
                               Document      Page 2 of 4
Case 1:18-bk-10973   Doc 152    Filed 03/22/21 Entered 03/22/21 15:31:32   Desc Main
                               Document      Page 3 of 4
Case 1:18-bk-10973   Doc 152    Filed 03/22/21 Entered 03/22/21 15:31:32   Desc Main
                               Document      Page 4 of 4
